             Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 1 of 24 Page ID #:1


              1    MARK D. BRUTZKUS - Bar No. 128102
                   MICHAEL A. BERNET - Bar No. 306657
              2    BRUTZKUS GUBNER
                   21650 Oxnard Street, Suite 500
              3    Woodland Hills, CA 91367
                   Telephone: (818) 827-9000
              4    Facsimile: (818) 827-9099
                   Email:     mbrutzkus@bg.law
              5               mbernet@bg.law
              6    HARLAN M. LAZARUS (Pro Hac Vice Application to be filed)
                   LAZARUS & LAZARUS P.C.
              7    240 Madison Avenue, 8th Floor
                   New York, NY 10016
              8    Telephone: (212) 889-7400
                   Email:     hlazarus@lazarusandlazarus.com
              9
                   Attorneys for Plaintiff, EASY SPIRIT LLC
             10

             11                              UNITED STATES DISTRICT COURT
             12                         CENTRAL DISTRICT OF CALIFORNIA
             13
                   EASY SPIRIT LLC                           Case No. 2:19-cv-07290
             14
                                Plaintiff,                   PLAINTIFF’S COMPLAINT
             15
                         v.                                  JURY TRIAL DEMANDED
             16
                   DBS BANK LTD., and DOES 1 to 10,
             17
                                Defendants.
             18

             19

             20          EASY SPIRIT, LLC (“Plaintiff” or “EASY SPIRIT”), by and through its
             21    undersigned attorneys, hereby prays to this Honorable Court for relief based on the
             22    following:
             23                                 JURIDICTION AND VENUE
             24           1.    EASY SPIRIT is a corporation incorporated under the laws of the State
             25     of Delaware and having its principal place of business in the State of Connecticut.
             26     No members of this LLC are citizens of Singapore.
             27    ///
             28    ///



                                                       COMPLAINT
2170442/5260.001
             Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 2 of 24 Page ID #:2


              1          2.   Defendant DBS BANK LTD (“DBS” or “Defendant”) is an
              2    international bank having offices in Los Angeles, California, Singapore, and Hong
              3    Kong, with its principal place of business and place of incorporation in Singapore.
              4          3.   This United States District Court has federal diversity jurisdiction under
              5    28 U.S.C §1332(a) in that parties are citizens of diverse states and the amount in
              6    controversy exceed $75,000.
              7          4.   Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1) &(c)
              8                                     BACKGROUND
              9

             10          5.   EASY SPIRIT is an affiliate company of Marc Fisher, LLC.
             11          6.   EASY SPIRIT has business dealings with foreign clients, including GRI
             12    Accessories (HK) Ltd. (“GRI”), a Hong Kong corporation that operates an apparel
             13    and accessories brand-management and retail distribution network in the Asian
             14    region.
             15          7.   To help secure dealings with GRI, EASY SPIRIT asked their banker,
             16    Citibank, N.A. (“Citibank”), for a referral to a bank that would issue a Letter of
             17    Credit on GRI.
             18          8.   On or about March 21, 2017, Citibank notified EASY SPIRIT that DBS
             19    Bank issued a Letter of Credit to EASY SPIRIT, specifically making EASY
             20    SPIRIT the beneficiary of a DBS Bank Irrevocable Standby Letter of Credit
             21    numbered 807-XX-XXXXXXX with an aggregate amount not exceeding $350,000.00
             22    (the “Standby LC”). A copy of the March 17, 2017 standby letter of credit is
             23    attached here as Exhibit A.
             24          9.   The Letter of Credit was subject to the Uniform Customs and Practice
             25    for Documentary Credits, 2007 Revision, issued by the International Chamber of
             26    Commerce as Publication No. 600 (“UCP”).
             27          10. The Standby LC was and is a primary obligation of DBS Bank. The
             28    Standby LC provide the following relevant provisions:


                                                       COMPLAINT
2170442/5260.001
             Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 3 of 24 Page ID #:3


              1    “WE, DBS BANK LTD., HONG KONG BRANCH, HONG KONG ISSUE OUR
              2    IRREVOCABLE STANDBY LETTER OF CREDIT: 807-XX-XXXXXXX DATED
              3    170317
              4    BENEFICIARY: EASY SPIRIT LLC
              5    777 WEST PUTNAM AVE.,
              6    GREENWICH, CT 06830 USA
              7    APPLICANT: GRI ACCESSORIES (HK) LTD.
              8    27/F REGENT CENTRE TOWER A
              9    63 WO YI HOP ROAD KWAI CHUNG N.T. HONG KONG
             10    FOR THE AGGREGATE AMOUNT NOT EXCEEDING USD350,000.00
             11    (SAY US DOLLAR THREE HUNDRED AND FIFTY THOUSAND ONLY)
             12    COVERING THE PURCHASE OF MERCHANDISES OF EASY SPIRIT LLC
             13    THIS CREDIT EXPIRES AT OUR COUNTER ON 16MAR2018.”
             14          11. Importantly, the Standby LC, provided payment against drafts drawn at
             15    sight on DBS Bank Ltd, accompanied by the following documents:
             16    (a) “COPY OF PURCHASE ORDER FROM APPLICANT.
             17    (b) COPY OF UNPAID INVOICE(S) FROM ORDER.
             18    (c) A STATEMENT DULY SIGNED BY AN AUTHORIZED OFFICER OF
             19    THE BENEFICIARY IN ONE ORIGINAL STATING THAT THE APPLICANT
             20    FAILED TO SETTLE THE AMOUNT OF THE VALUE OF THE INVOICES(S)
             21    WITHIN 60 DAYS FROM THE DATE OF SAID INVOICE(S), INDICATING
             22    THIS IRREVOCABLE STANDBY DOCUMENTARY CREDIT NUMBER AND
             23    UNPAID VALUE.”
             24          12. On January 12, 2018, the Standby LC was amended whereby the date of
             25    expiration was extended from March 16, 2018 to March 15, 2019.
             26          13. On or about August 30, 2018, EASY SPIRIT – as beneficiary of the
             27    Standby LC – demanded that the Standby LC be paid to EASY SPIRIT pursuant to
             28




                                                     COMPLAINT
2170442/5260.001
             Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 4 of 24 Page ID #:4


              1    its terms because GRI failed to pay invoices in the amount of $350,081.40 within
              2    sixty (60) days from the date of said invoices.
              3          14. On or about September 11, 2018, DBS Bank set forth various
              4    “discrepancies” to EASY SPIRIT’s demand – many of which were not part of the
              5    terms and conditions of the Standby LC.
              6          15. DBS Bank’s refusal notice set forth the following alleged discrepancies
              7    with Easy Spirit’s demand:
              8               1. DRAFTS NOT SUBMITTED.
              9               2. BENEFICIARY’ STATEMENT NOT SUBMITTED.
             10               3. INVOICE VALUE TOTAL FOR USD168,888.88 EVIDENCED
             11                   COPY OF INVOICE WITH MATCHED COPY OF PURCHASE
             12                   ORDER SUBMITTED. OTHER SUBMITTED INVOICES AND
             13                   PURCHASE ORDERS CANNOT MATCH WITH EACH OTHER.
             14               4. SOME OF INVOICES NOT ADDRESSED TO L/C APPLICANT
             15               5. SOME OF INVOICES NOT ISSUED BY BENEFICIARY EASY
             16                   SPIRIT LLC
             17    A copy of DBS Bank’s September 11, 2018 refusal notice (the “First Refusal
             18    Notice”) is attached here as Exhibit B.
             19          16. On or about September 14, 2018, EASY SPIRIT duly resubmitted its
             20    demand with corrected invoices in compliance with the Standby LC.
             21          17. On March 5, 2019, EASY SPIRIT was informed once again that DBS
             22    Bank alleged various “discrepancies,” many of which were not part of the terms
             23    and conditions of the Standby LC.
             24          18. Moreover, such a delayed response was in violation of the UCP, which
             25    the Standby LC is subject to.
             26          19. DBS Bank’s March 5, 2019 refusal notice set forth the following
             27    alleged “discrepancies” with Easy Spirit’s demand:
             28               1. DRAFT:


                                                        COMPLAINT
2170442/5260.001
             Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 5 of 24 Page ID #:5


              1                 A. THE SIGNED SIGNATURE AND ENDORSEMENT WITHOUT
              2                   BENEFICAIRY COMPANY STAMP. - INVALID
              3                 B. STATED PAY AT 60 DAYS FROM SHIPMENT DATE INSTEAD
              4                   OF AT SIGHT.
              5                 C. STATED THE L/C DATE 12AUG2016 INSTEAD OF
              6                   17MAR2017.
              7                 D. SHOWING AMOUNT USD350,081.60 WHEREAS ALSO
              8                   SHOWING USD350,081.40
              9                 2. BENEFICIARY STATEMENT:
             10                 A. STATED THE CONTENT NOT AS PER L/C REQUIREMENT.
             11                 B. NOT STATED THE STANDBY L/C NO.
             12                 C. SHOWING UNPAID VALUE USD417,668.72 CONFLICT WITH
             13                   INVOICE AND DRAFT
             14                 3. MANY INVOICES STATED OTHER COMPANIES NAME AND
             15                   ADDRESS AS ‘APPLICANT’ IN CONFLICT WITH THE L/C
             16                   APPLICANT STATED IN THE L/C.
             17    A copy of DBS Bank’s “Second Refusal Notice” dated March 5, 2019 is attached as
             18    Exhibit C.
             19          20. On or about March 12, 2019 and March 14, 2019, EASY SPIRIT sent
             20    two more presentations – for a third (3rd) and fourth (4th) attempt – to respond to
             21    DBS Bank’s alleged “discrepancies” by providing revised and additional
             22    documents to DBS Bank.
             23          21. Despite full compliance, EASY SPIRIT received another refusal notice
             24    on March 20, 2019 stating that “discrepancies” existed – even though each of the
             25    “discrepancies” are without merit, and in addition, some of the discrepancies are
             26    not set forth by the Standby LC.
             27          22. Moreover, DBS bank failed to make any claims of deficiencies with
             28    respect to the purchase orders until the third and fourth combined refusal notices –


                                                       COMPLAINT
2170442/5260.001
             Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 6 of 24 Page ID #:6


              1    despite the fact that EASY SPIRIT provided those same purchase orders several
              2    times beforehand and as early as August 2018.
              3          23. DBS Bank’s third and fourth combined refusal notices set forth the
              4    following alleged “discrepancies” with Easy Spirit’s demand:
              5               1. BENEFCIARY STATEMENT STATED THE CONTENT NOT AS
              6                   PER L/C REQUIREMENT.
              7               2. INVOICES SHOWING TOTAL VALUE USD340,652.43,
              8                   DIFFERENT FROM THAT ON DRAFT AND BENEF STAT
              9               3. COPY OF PURCHASE ORDER NOT FROM APPLICANT
             10    A copy of DBS Bank’s “Third and Fourth combined Refusal Notice” dated March
             11    20, 2019 is attached as Exhibit D.
             12          24. Notwithstanding EASY SPIRIT’s three (3) proper and timely
             13    presentations, DBS Bank has refused, and continues to refuse, to honor its
             14    obligation under the Standby LC, in that it has failed to remit any of the $350,000
             15    due to EASY SPIRIT under the Standby LC.
             16                              FIRST CAUSE OF ACTION
             17     (Breach of Contract, Failure to Honor, Irrevocable Standby Letter of Credit)
             18
                         25. Plaintiff repeats and realleges each and every allegation contained
             19
                   hereinabove as though fully set forth herein.
             20
                         26. At the request of applicant GRI, DBS Bank issued the letter of credit in
             21
                   the amount of $350,000 in favor of Plaintiff as beneficiary.
             22
                         27. Pursuant to the terms of the Standby LC, the Standby LC is subject to
             23
                   the UCP.
             24
                         28. Pursuant to the UCP, DBS Bank, as issuer bank, is obligated to honor
             25
                   the Standby LC upon presentation by Plaintiff of the documents stipulated in the
             26
                   Standby LC and the satisfaction of the terms and conditions contained in the
             27
                   Standby LC.
             28




                                                        COMPLAINT
2170442/5260.001
             Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 7 of 24 Page ID #:7


              1             29. DBS wrongfully dishonored the Standby LC, despite Plaintiff’s
              2    presentation of documents stipulated in the Standby LC and the satisfaction of the
              3    terms and conditions contained in the Standby LC.
              4             30. Plaintiff has thus been damaged by DBS Bank and is entitled to recover
              5    $350,000, plus all applicable interest, against DBS Bank.
              6                              SECOND CAUSE OF ACTION
              7          (Breach of Covenant of Implied Covenant of Good Faith and Fair Dealing)
              8

              9             31. Plaintiff repeats and realleges each and every allegation contained
             10    hereinabove as though fully set forth herein.
             11             32. Implied in the Standby LC, was and is the duty of good faith and fair
             12    dealing owed by DBS Bank to Plaintiff.
             13             33. DBS Bank breached its duties of good faith and fair dealing owed
             14    pursuant to the Standby LC when it refused to honor Plaintiff’s demands for
             15    payment.
             16             34. As a direct and proximate result of DBS Bank’s conduct and its breach
             17    of good faith and fair dealing, Plaintiff has suffered damages in the amount of
             18    $350,000.
             19    ///
             20    ///
             21    ///
             22    ///
             23    ///
             24    ///
             25    ///
             26    ///
             27    ///
             28    ///


                                                        COMPLAINT
2170442/5260.001
             Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 8 of 24 Page ID #:8


              1                                PRAYER FOR RELIEF
              2
                    WHEREFORE, Plaintiff prays for judgment as follows:
              3
                              a. On Plaintiff’s First Cause of Action, for an award of damages in the
              4
                                 amount of $350,000.00;
              5
                              b. On Plaintiff’s Second Cause of Action, for an award of damages in
              6
                                 the amount of $350,000.00;
              7
                              c. For interest on such amounts;
              8
                              d. For costs of suit and attorneys’ fees and costs;
              9
                              e. For a jury trial which is hereby demanded; and
             10
                              f. Such other and further relief as the Court may deem proper.
             11

             12
                   Dated: August 22, 2019                     BRUTZKUS GUBNER
             13

             14
                                                              By:
             15                                                   MARK D. BRUTZKUS
             16
                                                                  MICHAEL A. BERNET
                                                              Attorneys for Plaintiff,
             17                                               EASY SPIRIT LLC
             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28




                                                       COMPLAINT
2170442/5260.001
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 9 of 24 Page ID #:9
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 10 of 24 Page ID #:10
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 11 of 24 Page ID #:11
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 12 of 24 Page ID #:12
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 13 of 24 Page ID #:13
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 14 of 24 Page ID #:14
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 15 of 24 Page ID #:15
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 16 of 24 Page ID #:16
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 17 of 24 Page ID #:17
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 18 of 24 Page ID #:18
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 19 of 24 Page ID #:19
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 20 of 24 Page ID #:20
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 21 of 24 Page ID #:21
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 22 of 24 Page ID #:22
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 23 of 24 Page ID #:23
Case 2:19-cv-07290-GW-AFM Document 1 Filed 08/22/19 Page 24 of 24 Page ID #:24
